Citation Nr: 1642137	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  16-45 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, Arkansas


THE ISSUE

Entitlement to an annual VA clothing allowance. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1974 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Little Rock, Arkansas.

The Board was informed the Veteran died in August 2016. See August 2016 Certificate of Death. The Veteran's claimed surviving spouse filed a Dependency and Indemnity Compensation (DIC) application in August 2016, which is not presently before the Board. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of substitution upon death of a claimant has been raised by the record in a September 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

On August 23, 2016, the Board received notice that the Veteran died in August 2016.






CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); see 38 U.S.C.A. § 5121A (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, Veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the Veteran's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § CFR 20.1302 (2015). 
						(CONTIUTED ON NEXT PAGE)

ORDER

The appeal is dismissed. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


